

 S4072 ENR: To designate the clinic of the Department of Veterans Affairs in Bend, Oregon, as the “Robert D. Maxwell Department of Veterans Affairs Clinic”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 4072IN THE SENATE OF THE UNITED STATESAN ACTTo designate the clinic of the Department of Veterans Affairs in Bend, Oregon, as the Robert D. Maxwell Department of Veterans Affairs Clinic.1.Designation of Robert D. Maxwell Department of Veterans Affairs Clinic(a)DesignationThe clinic of the Department of Veterans Affairs located at 2650 NE Courtney Drive, Bend, Oregon, shall after the date of the enactment of this Act be known and designated as the Robert D. Maxwell Department of Veterans Affairs Clinic or the Robert D. Maxwell VA Clinic.(b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the clinic referred to in paragraph (1) shall be considered to be a reference to the Robert D. Maxwell Department of Veterans Affairs Clinic.Speaker of the House of RepresentativesVice President of the United States and President of the Senate